Citation Nr: 0805203	
Decision Date: 02/13/08    Archive Date: 02/20/08

DOCKET NO.  04-13 732	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for defective vision. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 






INTRODUCTION

The veteran served on active duty in the United States Marine 
Corps from December 1957 to December 1961.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.

Procedural history

In a January 1963 rating decision, RO denied the veteran's 
claim of entitlement to service connection for defective 
vision.  The veteran was informed of that decision and of his 
appeal rights by letter from the VA dated February 8, 1963.  
He did not appeal. 

In March 2003, the veteran requested the RO reopen his 
defective vision claim.  
In a June 2003 rating decision, the RO found that new and 
material evidence had not been received and his previously 
denied claim would not be reopened.  The veteran timely 
perfected an appeal to the Board.  

In a July 2007 decision, the Board found that the veteran had 
submitted new and material evidence and reopened the claim.  
The veteran's claim was subsequently remanded for further 
development.  This was accomplished.  In October 2007, a 
supplemental statement of the case (SSOC) was issued by the 
VA Appeals Management Center (AMC) which denied the veteran's 
claim.  The veteran's reopened case is once again before the 
Board. 

Issues not currently on appeal

In its July 2007 decision, the Board denied the veteran's 
claims of entitlement to service connection for bilateral 
hearing loss and for hypertension.  Those issues are 
therefore no longer in appellate status.  See 38 C.F.R. 
§ 20.1100 (2007).


FINDING OF FACT

The competent medical evidence of record does not support a 
finding that a relationship exists between the veteran's 
defective vision and his military service.


CONCLUSION OF LAW

Defective vision was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran seeks entitlement to service connection for 
defective vision.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 

Stegall concerns

In July 2007, the Board remanded the case to the AMC in order 
to obtain a medical nexus opinion.  The claim was then to be 
readjudicated.  

The AMC obtained the requested medical nexus statement in 
September 2007.  The claim was then readjudciated via the 
October 2007 SSOC.  Thus, the Board's remand instructions 
have been complied with.  See Stegall v. West, 11 Vet. App. 
268, 271 (1998) [where the remand orders of the Board are not 
complied with, the Board errs as a matter of law when it 
fails to ensure compliance]. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007)  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  The Board 
observes that the veteran was informed of the evidentiary 
requirements for service connection in a letter from the RO 
dated June 3, 2003 and again in August 22, 2007.  
Specifically, the letters included a request for evidence of 
"a relationship between your current disability and an 
injury, disease, or event in military service."

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
August 2007 letter, whereby the veteran was advised of the 
provisions relating to the VCAA.  Specifically, the veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA hospitals 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records, to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the veteran could complete to 
release private medical records to the VA in the June 2003 
letter.  

The August 2007 letter emphasized:  "If [there is] evidence 
[that] is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, ask for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency." [Emphasis as in the original]

The Board notes that that the June 2003 letter from the RO 
specifically informed the veteran: "It's still your 
responsibility to support your claim with appropriate 
evidence."  This complies with the "give us everything 
you've got" provision contained in 38 C.F.R. § 3.159(b) in 
that it informed the veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.

Finally, there has been a significant recent Court decision 
concerning the VCAA.  In Dingess v. Nicholson, 19 Vet. App. 
473 (2006), the Court observed that a claim of entitlement to 
service connection consists of five elements:  (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The veteran was provided specific notice of the Dingess 
decision in the above-referenced August 2007 letter which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the August 2007 letter 
instructed the veteran that two factors were relevant in 
determining effective dates of increased rating claims: when 
the claim was received; and when the evidence "shows a level 
of disability that supports a certain rating under the rating 
schedule or other applicable standards."  The veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2007).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the VA has obtained the veteran's service 
medical and personnel records,  VA outpatient medical records 
and a medical nexus opinion. 

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2007).  The veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  He 
has declined to exercise his option of a personal hearing. 

Accordingly, the Board will proceed to a decision.  

Relevant law and regulations 

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2007).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - congenital defects

Congenital or developmental defects are not diseases or 
injuries within the meaning of applicable legislation 
concerning service connection. 38 C.F.R. §§ 3.303(c), 4.9 
(2007); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996), 
and cases cited therein.

VA General Counsel has held that service connection can be 
granted for congenital abnormalities which are aggravated by 
service.  See VAOPGCPREC 82-90 (July 18, 1990) [a disease 
considered by medical authorities to be of familial (or 
hereditary) origin by its very nature preexist claimants' 
military service; however, service connection for congenital, 
developmental or familial diseases could be granted if 
manifestations of the disease in service constituted 
aggravation of the condition].

Aggravation

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless clear and 
unmistakable evidence shows that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306 (2006).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. §§ 3.304, 3.306(b) (2006).

Analysis

In this case, it is undisputed that the veteran has defective 
vision, which is evidenced by the findings of the March 2004 
VA examination.  Hickson element (1) is therefore satisfied.

With respect to Hickson element (2), a review of the 
veteran's service medical records reveals that he was treated 
numerous times for eye pain, evidently related to a 
preexisting strabismus condition.  In July 1958 the veteran 
underwent surgery to correct a pre-existing congenital 
disorder, strabismus.  The service medical records indicate 
that the veteran's surgery was successful and his visual 
acuity was rated at 20/200 in his left eye, versus 20/400 
prior to surgery.  The veteran separated from military 
service with 20/20 vision in his right eye and 20/200 vision 
in his left eye.   

The veteran stated that he was hit in the eye with a "pogo" 
stick (later corrected to be a pugil stick) during boot camp.  
Since the veteran is competent to testify to the existence of 
an eye injury and the service medical records document 
decreased visual acuity in the left eye and frequent 
complaints of eye pain, Hickson element (2) has arguably been 
satisfied. 

With respect to Hickson element 3, the medical evidence 
contains opinions from S.B.R., M.D. and the September 2007 VA 
examiner. 

In a December 2003 opinion, Dr. S.B.R. stated that the 
etiology of the veteran's vision problems was difficult to 
determine, but opined that the veteran's vision difficulty 
might stem from a longstanding optic nerve injury.  This 
amounts to a speculative opinion.  The Court has held that 
medical opinions, which are speculative, general or 
inconclusive in nature, cannot support a claim. See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Furthermore, Dr. S.B.R. did not state 
whether the possible longstanding optic nerve injury is the 
same injury claimed by the veteran.  The Board thus places 
little weight of probative value on the opinion of Dr. S.B.R.

The other medical nexus opinion of record comes from a 
September 2007 VA examiner who stated "the veteran's current 
defective vision was not incurred or aggravated or due to his 
military service."  The examiner went on to state that 
strabismus 

is a congenital condition in which the eye is 
turned in.  This inward direction or position of 
the eye does not allow the eye to develop properly 
as a child.  Therefore it is considered a 
congenital developmental defect in which the 
developing visual acuity never is allowed to form. 
. . . The strabismus surgery that [the veteran] 
underwent in July of 1958 was not designed to 
improve the clarity of vision in his left eye.  It 
was as stated to improve the cosmetic appearance.  
As [was] stated after surgery on July 14, 1958: 
'his post-operative course was uneventful and he 
now has satisfactory cosmetic results.'  Visual 
acuity in the right eye remains 20/20 and in the 
left eye was [20/200], which as stated earlier is 
going to be a result of congenital developmental 
abnormality in the vision of his left eye.

In short, the evidence, as interpreted by the September 2007 
VA examiner, 
indicates that the veteran had a pre-existing eye congenital 
defect, strabismus,  what was not aggravated during service.  
Indeed, the evidence indicates that the eye surgery during 
service was successful and further that the veteran's visual 
acuity improved thereafter.  

To the extent that the veteran and his representative contend 
that a relationship exists between his military service (in 
particular the pugil stick injury) and any current defective 
vision, any such statements offered in support of the 
veteran's claim do not constitute competent medical evidence 
and cannot be accepted by the Board.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. 
§ 3.159(a)(1) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

Accordingly, Hickson element (3), medical nexus, has not been 
satisfied, and the claim fails on that basis.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
defective vision, as Hickson element (3) has not been met.  
The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for defective vision is 
denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


